DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 6 January 2022 is acknowledged.  
The traversal is on the grounds that the Office did not established or assert that the shared technical features of the amended claims are described in the art. Applicant therefore asserts that the unity of invention is improper. Applicant further argued that the subject matter could be searched and examined without a serious search burden.  This is not found persuasive.
Initially, it is noted that the instant application is a U.S. National Application filed under 35 U.S.C. 371. Therefore, Unity of Invention practice is used. Serious search burden is not a factor in considering Unity of Invention. Applicant’s arguments regard the search burden are irrelevant to the determination of Unity of Invention and are not persuasive.
Applicant amended the claims after the Unity of invention was issued. Applicant amended the claims to change the shared technical features. As set forth below in the prior art rejections, the shared technical features do not make a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 6 January 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 September 2018, 4 June 2020, 20 July 2020, and 5 February 2021 were considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2015/093043 (for ease of reference, US 2016/0319385 will be used as translation and cited herein as “Hasegawa”). 
In regards to independent claim 1 and dependent claims 2-8, Hasegawa is directed to a high-strength galvanized steel sheet which can be used as a material for automobile parts. (Abstract) The galvanized sheet may be galvannealed. (Claim 8) The galvanized treatment is formed by dipping. (¶103) 
The steel has a composition as follows:

Claim 1
Hasegawa
(¶12) 
Carbon
0.08-0.3
0.05-0.15
Silicon
1.0 or less
0.01-1.0
Manganese
2.0-3.5
1.5-4.0
Phosphorus
0.1 or less
0.1 or less
Sulfur 
0.01 or less
0.02 or less
Aluminum
0.01-0.1
0.01-0.5
Nitrogen
0.015 or less
-

Balance
Balance


The composition further includes Cr: 0.010% or more and 2.000% or less, Nb: 0.005% or more and 0.100% or less, Ti: 0.005% or more and 0.100% or less, B: 0.0005% or more and 0.0050% or less. (¶12) The area ratio of ferrite to be 10% or less, the area ratio of bainitic ferrite to be 2% or more and 30% or less, the area ratio of martensite to be 60% or more and 98% or less, the area ratio of retained austenite to be less than 2%. (¶12) These ranges overlap the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
The process for producing this steel sheet includes  performing finish rolling in which a final finish rolling pass is performed with a rolling reduction of 10% or more at a temperature of 850° C. or higher and 950° C. or lower, then performing cooling so that the total retention time in a temperature range of 600° C. or higher and 700° C. or lower is 10 seconds or less, and coiling the cooled steel sheet at a temperature of 450° C. or higher and lower than 600° C., a cold rolling process following the hot rolling process and including cold-rolling the hot-rolled steel sheet with a rolling reduction of more than 20%, an annealing process following the cold rolling process and including heating the cold-rolled steel sheet to an annealing temperature in an atmosphere having a dew point of −45° C. or higher and +20° C. or lower and an air ratio of 0.80 or more at an average heating rate of 0.5° C./s or more in a temperature range of 300° C. or higher and equal to or lower than the annealing temperature, which is a temperature in a temperature range of (Ac3−20° C.) or higher and 950° C. or lower, and holding the heated steel sheet at the annealing temperature for 10 seconds or more and 1000 seconds or less, a cooling process including cooling the annealed cold-rolled steel sheet at an average cooling rate of 5° C./s or more to a cooling stop temperature, which is a temperature in a temperature range of 450° C. or higher and 550° C. or lower, and holding the cooled steel sheet at the cooling stop 
This appears to be the same method as taught within the instant application for producing the claimed properties. Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).
The instant application sets forth hot rolling a steel slab having the claimed composition, coiling at a coiling temperature of 350° C. or higher and 550° C. or lower, heating the cold-rolled full hard steel sheet obtained by the method of item [10] up to a temperature of 800° C. to 900° C. at an average heating rate of 20° C./s or lower in a temperature range from 500° C. to 750° C.; retaining the heated cold-rolled full hard steel sheet for 10 seconds or longer, annealing the steel sheet at a dew point of −40° C. or lower in a temperature range of 750° C. or higher at the time of retaining; and subsequently cooling the steel sheet to 550° C. or lower at an average cooling rate of 3° C./s or more. (Specification, Pages 8-10) 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the claimed microstructure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784